Title: From Thomas Jefferson to Sir John Temple, 11 August 1790
From: Jefferson, Thomas
To: Temple, Sir John



New York, August 11th. 1790

Mr. Jefferson presents his compliments to Sir John Temple: he has paid due attention to the enclosed papers which he returns in the first moment in his power. The validity of the laws in question being purely a judiciary question, will, by our Constitution, be to be decided on by the Federal Court, before whom the parties interested will of course take care to bring it. He is happy to believe that the characters of the individuals who compose that Court are such as to leave no doubt in the mind of any party that right will be done.
